DETAILED ACTION
A request for continued examination under 37 C.F.R. 1.114, including the fee set forth in 37 C.F.R. 1.17(e), was filed in this application after a notice of allowance.  Since this application is eligible for continued examination under 37 C.F.R. 1.114, and the fee set forth in 37 C.F.R. 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant’s submission filed Sep. 9, 2021 has been received and entered into the present application.  
	The terminal disclaimer filed on 3/25/2021 and 1/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of listed patents and co-pending applicants has been reviewed and accepted.  The terminal disclaimer has been recorded.

 EXAMINER' S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Yuefen Zhou on March 25, 2021.
The following of Claims presented below replaces all prior versions and listing of claims in the application.
Listing of claims 
(Currently Amended) A method of treating treatment resistant depression, comprising administering a drug combination once a day or twice a day to a human being in need thereof for at least 8 consecutive days, wherein the human being is an extensive metabolizer of dextromethorphan or an intermediate metabolizer of dextromethorphan, wherein the drug combination comprises: about 100 mg to about 110 mg of bupropion hydrochloride, or a molar equivalent amount of a bupropion in the  free base form or another salt form; orally administering the dosage form results in the human being experiencing a therapeutic effect and is more effective in treating treatment resistant depression than orally administering the same amount of the dextromethorphan alone for the same number of consecutive days . 
(Original) The method of claim 1, wherein after orally administering the dosage form, the human being experiences an improvement in a depressive symptom as compared to baseline.
(Original) The method of claim 1, wherein orally administering the dosage form is more effective in treating treatment resistant depression than orally administering a placebo. 
(Cancelled) 
5.    (Original) The method of claim 1, wherein the dosage form is orally administered once daily.
6.    (Original) The method of claim 1, wherein the dosage form is orally administered twice daily.
7.    (Original) The method of claim 1, wherein the dosage form is orally administered for at least 14 consecutive days.
8.    (Original) The method of claim 1, wherein the dosage form is orally administered for at least 30 consecutive days.
9.    (Original) The method of claim 1, wherein the dosage form has a weight ratio of the dextromethorphan to the bupropion that is about 0.3 to about 0.5.
10.  (Original) The method of claim 1, wherein the dosage form is orally administered once a day for 1 day and twice a day thereafter.

12.  (Original) The method of claim 1, wherein the dosage form is orally administered once a day for 3 days and twice a day thereafter.
13.  (Original) The method of claim 1, wherein orally administering the dosage form is more effective than orally administering a placebo in reducing anxiety.
14-25.   (Cancelled)
	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closet prior art of Meyerson (US2005/0209218, cited in IDS filed on 11/25/2020) teaches the use of NMDA antagonists including dextromethorphan and antidepressants including bupropion for treating psychiatric conditions including depression. However, the prior art fails to teach unexpected results of orally administering a dosage form comprising both dextromethorphan and bupropion as the only therapeutically active compounds for at least 8 consecutive days in the treatment of depression wherein the dosage form provides immediate release of dextromethorphan and sustained release of bupropion: much higher increase of dextromethorphan plasma level than predicted (to a level that is effective to treat depression) and unexpectedly better efficacy in improving depressive symptoms compared to bupropion alone or the combination of dextromethorphan and quinidine taught by Berg (US 2009/0111846, cited in IDS filed on 11/25/2020). See the copy of Applicant’s remarks filed during the prosecution of the parent application for detailed explanation and evidence, which was filed on 3/25/2021.  Thus, the instant claims are found to be novel and non-obvious over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Claims 1-3 and 5-13 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611